Detailed Action
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347 (2014).
The claim(s) recite(s), inter alia,  
receiving an indication of an amount of hand count credit
incrementing the hand count value by the amount of hand count credit
generating at least one outcome of a wagering game
incrementing the hand count value based at least in part on a number of the at least one outcome of the wagering game generated
determining a payout of the wagering game based at least in part on the hand count value
determining, via the first gaming device, that a payout of the wagering game is less than a threshold amount, the threshold amount being a multiple of the hand count value
decrementing, via the first gaming device, the hand count value based at least in part on the payout of the wagering game and the multiple of the hand count value
transferring a remaining balance of the hand count value

Under the broadest reasonable interpretation, claims 1, 7 and 14 cover performance of limitations in the mind.  A human—using their mind, pen and paper—is capable of receiving an indication of an amount of hand count credit, incrementing the hand count value by the amount of hand count credit, generating at least one outcome of a wagering game, incrementing the hand count value based at least in part on a number of the at least one outcome of the wagering game generated, determining a payout of the wagering game based at least in part on the hand count value, determining, via the first gaming device, that a payout of the wagering game is less than a threshold amount, the threshold amount being a multiple of the hand count value, decrementing, via the first gaming device, the hand count value based at least in part on the payout of the wagering game and the multiple of the hand count value, and transferring a remaining balance of the hand count value.  The preceding actions are essentially arithmetic and accounting actions that are readily amenable to human performance.
The abstract idea is not integrated into a practical application.  Claim 1 recites the additional elements of a “memory,” “computing device,” and “gaming device.”  Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because:
 Memory:  The specification states “the memory device comprises one or more of an optical disc, a magnetic disc, a semiconductor memory (i.e., a semiconductor, floating gate, or similar flash-based memory), a magnetic tape memory, a removable memory, combinations thereof, or any other known memory means for storing computer-readable instructions.”  Such components are well known and can be considered to be generic.  Accordingly, they do not qualify as significantly more than the abstract idea. 
Computing device and gaming device:  The specification states the “computer system may be embodied in the form of a computing device in a slot machine cabinet, a desktop computer, a laptop computer, personal digital assistants, cellular telephones, smartphones, set-top boxes, music players, web pads, tablet computer systems, game consoles, electronic book readers, or other devices with like capability.”   Again, such components are well known and nonspecific and thus can be considered generic. 
Claims 2, 3, 6, 8-11 and 15-18 recite elaborated arithmetic calculations which are similarly performable by human/pen/paper. 
Claims 4, 5, 7, 12-14, 19 and 20 recite transmitting and storing data. See MPEP 2106.05(d) II. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “sending the decremented hand count value.”  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—

(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122 (b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lamb (US 2019/0251792 A1).
Regarding claim 1, Lamb discloses a system comprising a memory (Fig. 2) comprising a hand count value (¶ [0007]: counter), and a computing device in communication with the memory (Fig. 2), the computing device being configured to at least receive an indication of an amount of hand count credit (¶ [0007]: counter is advanced for each gaming event played), increment the hand count value by the amount of hand count credit (¶ [0007]: counter is advanced for each gaming event played), generate at least one outcome of a wagering game (600B and 628), increment the hand count value based at least in part on a number of the at least one outcome of the wagering game generated (600B and 632) and determine a payout of the wagering game based at least in part on the hand count value (600c and 628).
Regarding claim 2, Lamb discloses wherein the computing device is further configured to determine the payout by limiting the payout to a multiple of the hand count value (634).
Regarding claim 3, Lamb discloses wherein the computing device is further configured to decrement the hand count value by a value corresponding to rounding up a result of the payout divided by the multiple of the hand count value (¶ [0060]: meter may be reset to begin a new progression).
Regarding claim 4, Lamb discloses wherein the indication of the amount of hand count credit is received from a gaming service, and the computing device is further configured to transmit the decremented hand count value to the gaming service in response to the payout (¶ [0073]: each of the processes may be performed by components in a single game device, such as by a game processor(s), or may be performed in part or whole by a remote server(s) or processor(s) connected to the gaming device via a network).
Regarding claim 6, Lamb discloses wherein the computing device is further configured to initialize a hand count value of a wagering game to zero value (¶ [0060]: meter may be reset to begin a new progression).
 


Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715